Title: From John Adams to United States Congress, 22 November 1800
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
November 22d. 1800.

Immediately after the adjournment of Congress, at their last session in Philadelphia, I gave directions, in compliance with the laws for the removal of the public offices, records and property. These directions have been executed and the public officers have since resided and conducted the ordinary business of the government in this place.
I congratulate the people of the United States on the assembling of Congress at the permanent seat of their government, & I congratulate you, Gentlemen, on the prospect of a residence not to be changed. Although there is cause to apprehend that accomodations are not now so compleat, as might be wished, yet there is great reason to beleive, that this inconvenience will cease with the present session.
It would be unbecoming the representatives of this nation to assemble for the first time in this solemn temple without looking up to the supreme ruler of the universe & imploring his blessing. May this territory be the residence of virtue & happiness. In this city may that piety and virtue, that wisdom and magnanimity, that constancy & self government which adorned the great character, whose name it bears, be for ever held in veneration. How and throughout our country, may simple manners, pure morals and true religion flourish forever.
It is with you, gentlemen, to consider whether the local powers over the district of Columbia, vested by the constitution in the congress of the United States, shall be immediately exercised. If in your opinion this important trust ought now to be executed, you cannot fail while performing it, to take into view the future probable situation of the territory, for the happiness of which, you are about to provide. You will consider it, as the capital of a great nation, advancing with unexampled rapidity in arts in commerce in wealth & in population, and possessing within itself those energies and resources, which if not thrown away or lamentably misdirected, secure to it a long course of prosperity & self government.
In compliance with a law of the last session of Congress, the officers & soldiers of the temporary army, have been discharged. It affords real pleasure to recollect, the honorable testimony they gave, of the patriotic motives, which brought them into the service of their country, by the readiness and regularity, with which they returned to the station of private citizens.
It is in every point of view of such primary importance, to carry the laws into prompt & faithful execution, & to render that part of the administration of justice, which the constitution & laws devolve on the federal courts, as convenient to the people, as may consist with their present circumstances, that I can not omit once more to recommend to your serious consideration, the judiciary system of the United States. No subject is more interesting than this to the public happiness, & to none can those improvements, which may have been suggested by experience, be more beneficially applied.
A treaty of Amity & commerce with the king of Prussia has been concluded & ratified. The ratifications have been exchanged, & I have directed the treaty to be promulgated by proclamation.
The difficulties, which suspended the execution of the 6th article of our treaty of Amity, commerce & navigation with Great Britain, have not yet been removed. The negotiation on this subject is still depending. As it must be for the interest & honor of both nations to adjust this difference with good faith, I indulge confidently the expectation, that the sincere endeavors of the government of the United States to bring it to an amicable termination, will not be disappointed.
The Envoys extraordinary & ministers plenipotentiary from the United States to France were received by the first Consul with the respect due to their character & three persons with equal powers were appointed to treat with them. Although at the date of the last official intelligence, the negotiation had not terminated, yet it is to be hoped that our efforts to effect an accomodation will at length meet with a success proportioned to the sincerity, with which they have been so often repeated
While our best endeavors, for the preservation of harmony with all nations, will continue to be used, the experience of the world, our own experience admonish us of the insecurity of trusting too confidently to their success. We cannot, without committing a dangerous imprudence, abandon those measures of self protection, which are adapted to our situation, & to which, notwithstanding our pacific policy, the violence & injustice of others may again compel us to resort. While our vast extent of sea coast, the commercial & agricultural habits of our people, the great capital they will continue to trust on the ocean, suggest the system of defence, which will be most beneficial to ourselves;—Our distance from Europe & our resources for maratime strength will enable us to employ it with effect. Seasonable & systematic arrangements, so far as our resources will justify for a navy, adapted to defensive war & which may, in case of necessity, be quickly brought into use, seem to be as much recommended by a wise & true œconomy, as by a just regard for our future tranquility, for the safety of our shores & for the protection of our property, committed to the ocean. The present navy of the United States, called suddenly into existence, by a great national exigency, has raised us in our own esteem & by the protection, afforded to our commerce, has effected to the extent of our expectations, the objects for which it was created.
In connection with a navy, ought to be contemplated, the fortification of some of our principal seaports & harbors. A variety of considerations, which will readily suggest themselves urge an attention to this measure of precaution. To give security to our principal ports, considerable sums have already been expended, but the works remain incomplete. It is for Congress to determine, whether additional appropriations shall be made, in order to render competent, to the intended purposes, the fortifications, which have been commenced.
The manufacture of arms, within the United States, still invites the attention of the national legislature. At a considerable expence to the public, this manufactory has been brought to such a state of maturity, as with continued encouragement, will supersede the necessity of future importations for foreign countries.
Gentlemen of the House of Representatives
I shall direct the estimates of the appropriations, necessary for the ensuing year, together with an account of the public revenue & expenditure, to a late period, to be laid before you. I observe with much satisfaction, that the product of the revenue, during the present year, has been more considerable, than during any former equal period. This result affords conclusive evidence, of the great resources of this country & of the wisdom & efficiency of the measures, which have been adopted by Congress, for the protection of commerce & preservation of public credit.
Gentlemen of the Senate and Gentlemen of the House of Representatives
As one of the grand community of nations, our attention is irresistably drawn to the important scenes, which surround us. If they have exhibited an uncommon portion of calamity, it is the province of humanity to deplore & of wisdom to avoid the causes, which may have produced it. If turning our eyes homeward, we find reason to rejoice at the prospect, which presents itself, if we perceive the interior of our country prosperous, free and happy, if all enjoy in safety, under the protection of laws, emanating only from the general will, the fruits of their own labor, we ought to fortify & cling to those institutions, which have been the source of such real felicity & resist with unabating perseverance, the progress of those dangerous innovations, which may diminish their influence.
To your patriotism, gentlemen, has been confided, the honorable duty of guarding the public interests, & while the past is to your country, a sure pledge, that it will be faithfully discharged, permit me to assure you, that your labors to promote the general happiness, will receive from me the most zealous cooperation.
